Citation Nr: 1416375	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued the 50 percent rating for the PTSD.  The Veteran filed a Notice of Disagreement (NOD) in August 2009.  The RO issued a Statement of the Case (SOC) in August 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In February 2012, the Veteran testified before the undersigned at the local RO via videoconference.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, at his February 2012 Board hearing, the Veteran testified to receiving VA treatment two weeks prior to the hearing for his service-connected PTSD.  The Veteran requested that these VA treatment records be obtained and associated with his claims file.  The Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, and Fort Dodge VA Community-Based Outpatient Clinic (CBOC) are dated from September 2011; thus, the records described by the Veteran at the February 2012 Board hearing are not of record.  Upon remand, all pertinent VA treatment records dated since September 2011 should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was in March 2011.  At his February 2012 Board hearing, the Veteran testified that his PTSD symptoms had worsened to such a degree that his VA treating physician had to increase his psychiatric medications.  The Board finds that this evidence suggests a worsening of his service-connected disability since the last VA examination.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (providing that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Omaha, Nebraska, and Fort Dodge, Iowa, VAMC/CBOC dating from September 2011.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  

The Veteran's claims folder must be reviewed by the examiner and the examination report must reflect that such review was done.  Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All opinions must be supported by a clear rationale.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



